NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                                    In the
                        United States Court of Appeals
                           For the Seventh Circuit

                                Decided May 26, 2011

                                        Before

                          WILLIAM J. BAUER, Circuit Judge

                          JOEL M. FLAUM, Circuit Judge

                          FREDERICK J. KAPALA, District Judge*

No. 08‐2820

KEVIN KASTEN,
                                                                     Plaintiff‐Appellant,
      v.

SAINT‐GOBAIN PERFORMANCE PLASTICS CORP.,
                                                                    Defendant‐Appellee.

                            ___________________________

                     Appeal from the United States District Court
                       for the Western District of Wisconsin.
                      No. 07‐C‐0686—Barbara B. Crabb, Judge.

                  On Remand from the United States Supreme Court
                                   No. 09‐834


*
The Honorable Frederick J. Kapala, of the United States District Court for the Northern
District of Illinois, sitting by designation.
No. 10‐2820                                                                                  Page 2


                                 ___________________________
                                             ORDER
     On  March  22,  2011,  the  Supreme  Court  reversed  our  decision  in  this  case  and
remanded the matter for proceedings in conformity with its opinion.  Kasten v. Saint‐Gobain
Performance Plastics Corp., 131 S.Ct. 1325 (2011).  In light of that opinion – concluding that
oral complaints fall within the scope of the phrase “filed any complaint” in 29 U.S.C. §
215(a)(3)  –  it  is  ORDERED  that  this  case  be  remanded  to  the  district  court  for  further
proceedings pertaining to Kasten’s antiretaliation claim under the Fair Labor Standards
Act.